Case 7:20-cr-02028 Document1 Filed on 10/27/20 in TXSD Page 1 of 2

 

 

 

 

United:States DistriatcGaunt:
FILED
- UNITED STATES DISTRICT COURT
ocT 2 7 2020 for the
NT Southern District of Texas
David J. Bradley, Clerk
eee ee erie of America )
| Vv. ) 4 D-—
. ) Case No. WW - 20 X50 mM
Juan Jesus BARRON, YOB: 1958, USC )
)
| )
)
Defendant(s)
| CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 26, 2020 in the county of Brooks in the
Souther: District of Texas , the defendant(s) violated:
i
Code Section Offense Description
Title 21 U.S.C. Section 841(a) Possession with intent to distribute approximately 18 kilograms of crystal
i methamphetamine, a Schedule II Controlled Substance
Title 21 US Section 846 Conspiracy to possess with the intent to distribute approximately 18

kilograms of crystal methamphetamine, a Schedule II Controlled Substance

|

|
‘

This criminal complaint is based on these facts:

See "Attachment A"

Submitted » reliable electronic means, sworn to and attested to telephinically per Fed.R.Cr.P.4.1, and probable cause
found on:

Approved by: AUSA Patricia Profit

| t |
1 | : .
of Continued on the attached sheet.

/s/ Ashley Brazelton

 

|
| Complainant's signature
|

Special Agent Ashley Brazelton, DEA

 

Printed name and title

Sworn to before me and signed in my presence.

oA
Date: "40/27/2020 C@ GIS A Gr

 

Judge’s signature
City and state: McAllen, Texas U.S /Magistrate Judge Scott Hacker

Vv / Printed name and title
i

|
Case 7:20-cr-02028 Document1 Filed on 10/27/20 in TXSD Page 2 of 2
ATTACHMENT A

On October 26, 2020, United States Border Patrol (BP) Agents conducting traffic check
duties at the United States Border Patrol Checkpoint south of Falfurrias, Texas encountered Juan
Jesus BARRON (hereafter BARRON, DOB: 07/05/1958) in silver Kia Sportage. During the
encounter, Border Patrol Agent (BPA) Jon Hamman observed a single speaker box located in the
rear of the vehicle. BPA Hamman requested consent to search the speaker box to which BARRON
replied yes. Upon inspection, BPA Hamman observed that the speaker box was not wired to the
vehicle, which was determined to be a rental. BPA Hamman also noticed that the weight of the
speaker box was unusually heavy. BPA Hamman directed BARRON to secondary for further
inspection and assistance by BPA K~-9 handler Eliodoro Coy.

While in secondary inspection, BARRON was asked to exit the vehicle. BPA K-9 handler
Coy and his K-9 “Leika” conducted a free air sniff of the vehicle to which K-9 Leika gave a
positive alert to the presence of narcotic odor emitting from the speaker box. BP Agents opened
the speaker box and observed a white crystal substance wrapped in aluminum and black plastic in
a compartment inside the speaker box. Approximately 18 kilograms of a white crystal substance
was extracted from the speaker box. A sample of the white crystal substance was tested which
resulted in a positive indication for the presence of methamphetamine. BP subsequently placed

BARRON under arrest and DEA McAllen agents were subsequently contacted.

On the same date, at approximately 8:50 p.m., DEA McAllen agents read BARRON his
Miranda Rights in his preferred language of Spanish. BARRON acknowledged his Rights both
verbally and in writing and agreed to speak with agents without an attorney present. BARRON
admitted that he was aware that he was transporting narcotics inside the speaker box. BARRON
stated that he was supposed to deliver the narcotic-laden speaker box to an unknown location in
Dallas. BARRON stated he was expected to be paid $3,000.00 U.S. currency for the delivery.
BARRON also admitted to agents that earlier this month, he had made two previous deliveries of
narcotic-laden speaker boxes to Dallas and Houston in exchange for $3,000.00 U.S. currency and

$2,000.00 U.S. currency respectively.
